Citation Nr: 1705590	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  08-03 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating, on a schedular basis, for lumbar spine degenerative disc disease rated as 20 percent disabling.

2.  Entitlement to an increased disability rating, on an extra-schedular basis, for lumbar spine degenerative disc disease rated currently as 20 percent disabling.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from January 1998 through August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Original jurisdiction of this matter has been transferred to the RO in Montgomery, Alabama.

The Veteran's testimony was received during a November 2012 video conference hearing.  A transcript of that testimony is associated with the record.

The Board remanded this matter previously in January 2014 for further development.  That development has been performed by the agency of original jurisdiction (AOJ) and the matter now returns to the Board for de novo review.

At the outset of the analysis, the Board acknowledges that the Veteran's back disability has been manifested by various neurological symptoms that include radiating pain, numbness, and tingling into his lower extremities.  To that extent, service connection has already been in a June 2014 rating decision for radiculopathies in his lower extremities with 10 percent initial disability ratings assigned effective March 28, 2014.  An October 2015 rating decision continued the 10 percent disability ratings for his radiculopathies and the Veteran did not appeal that decision.  As the issues concerning the Veteran's lower extremity radiculopathies have been adjudicated fully within the appeal period, and, the Veteran does not take exception to the RO's adjudication of those issues, the Board will not accept jurisdiction over issues concerning the Veteran's lower extremity radiculopathies.

The Veteran has asserted that he cannot work due to his service-connected disabilities, to include his lumbar spine disability.  Accordingly, a claim for TDIU is also on appeal.  

The issue of the Veteran's entitlement to an increased disability rating, on an extra-schedular basis, for lumbar spine degenerative disc disease rated currently as 20 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For all periods relevant to this appeal, the Veteran's lumbar spine degenerative disc disease has been manifested primarily by back pain, muscle spasms, intervertebral disc syndrome (IVDS), and decreased thoracolumbar flexion to no less than 40 degrees; however, was not productive of ankylosis or incapacitating episodes having a duration of more than four weeks per 12 month period.


CONCLUSION OF LAW

The criteria for a schedular disability rating in excess of 20 percent for lumbar spine degenerative disc disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, a March 2006 letter notified the Veteran of the information and evidence needed to substantiate his claim for an increased disability rating for lumbar spine degenerative disc disease and of the process by which disability ratings and effective dates are assigned.  Accordingly, the Veteran has received legally sufficient notice.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The Veteran's lay statements, VA treatment records, identified and relevant private treatment records, employment records, and Social Security records have been associated with the record.

The Veteran was also afforded VA spine examinations to determine the symptoms and impairment associated with his lumbar spine disability in April 2006, June 2009, May 2012, and March 2014.  Those examinations, considered along with the other evidence of record, are fully adequate for the purpose of determining the issue decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Increased Schedular Disability Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities and are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In instances where there is a question as to which of two disability ratings applies, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged disability ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  After the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's claim for an increased disability rating for lumbar spine degenerative disc disease was received by VA in March 2006.  At that time, the Veteran's disability was rated 20 percent disabling pursuant to the criteria under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243.

DC 5243 provides the criteria for rating disabilities due to intervertebral disc syndrome (IVDS) and states that such disabilities are to be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under that formula, IVDS that is productive of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months is assigned a 20 percent disability rating.  IVDS resulting in incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months is assigned a 40 percent disability rating.  IVDS with incapacitating episodes having a total duration of at least six weeks during the past twelve months is assigned a maximum schedular 60 percent disability rating.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.

Federal regulations provide other criteria for rating spine disabilities under 38 C.F.R. § 4.71a, DCs 5235-5242.  Disabilities rated under those criteria are to be rated in accordance with the General Rating Formula for Diseases and Injuries of the Spine (Spine Formula).  Under the Spine Formula, a 20 percent disability rating is assigned where the evidence demonstrates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent disability rating is assigned where the evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent disability rating is warranted where the evidence shows the presence of unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent disability rating is assigned where the evidence shows that there is unfavorable ankylosis of the entire spine.

For VA compensation purposes, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  As a point of reference, 38 C.F.R. § 4.71a  (Plate V) indicates that normal range of motion of the thoracolumbar spine consists of flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  Hence, the normal combined range of motion of the thoracolumbar spine is 240 degrees.

Ankylosis has been defined as, "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Disabilities of the musculoskeletal system, such as spine disabilities, are defined primarily by the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.44.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Turning to the evidence, the Board notes that VA treatment records from March 2005 through March 2006 document complaints by the Veteran of intermittent low back pain that was radiating into his lower extremities.  X-rays of the Veteran's lumbar spine, taken in July 2005 revealed narrowing of the thoracolumbar disc spaces at multiple levels but with relatively little spondylosis.  Epidural injections were administered at that time for pain relief.  A lumbar spine MRI performed in December 2005 showed multi-level degenerative changes, most significantly at L4-5 and L5-S1, with evidence of spinal canal stenosis and neural foraminal stenosis.  The Veteran was diagnosed with severe degenerative joint disease; however, specific range of motion findings were neither obtained nor reported in the records.

The Veteran asserted generally in his March 2006 claim that his spine disability was worsening.  Records for private hospital treatment received by the Veteran in January 2006 at H.H. reflect that the Veteran aggravated his back symptoms in a motor vehicle accident.  Records for private treatment at B.W.M.C. in February 2006 reflect that the Veteran was demonstrating limited thoracolumbar spine motion; however, specific range of motion findings are not reported.  Thoracolumbar spine x-rays revealed minimal scoliosis, minimal degenerative changes at L3-4 and L5-S1, and new evidence of an avulsion fracture at L4.  Similar findings are noted in records for treatment received at M-S.H.C. from January through February 2006.  Records for treatment at that facility in March 2006 report findings of an antalgic gait and thoracolumbar motion that included forward flexion to 40 degrees.  A neurological examination revealed diminished deep tendon reflexes in the lower extremities which were determined as being consistent with a Grade I L4-5 spondylosis.  Notably, the private treatment records reflect that the Veteran was reporting that he was employed as an information technologies specialist.  Work release notes from M-S.H.C. state that the Veteran was to remain out of work essentially through April 2006 because of pain symptoms that prevented him from sitting and driving, and also, due to side effects from pain medications and muscle relaxants being taken by the Veteran.

During a VA examination in April 2006, the Veteran reported that he had been experiencing increased back pain since his January 2006 motor vehicle accident.  Occupationally, he reported that he was working as a full-time computer specialist, but had lost significant time from work due to his back problems.  In terms of daily functioning, he reported that he was able to bathe, dress, toilet, and feed himself; but, was unable to sit for long periods due to increased back pain.  In reviewing the claims file, the VA examiner noted that the Veteran was advised to avoid heavy physical activity and to remain on bed rest as tolerated.  The examiner noted also that the Veteran was being treated with a combination of Percocet, Vicodin, Valium, Robaxin, Tramadol, and Celebrex.

A physical examination conducted by the examiner revealed no obvious kyphosis or scoliosis.  Muscle spasms were observed in the thoracic spine from T3-7.  Demonstrated thoracolumbar motion included flexion to 65 degrees, extension to 20 degrees, lateral flexion to 25 degrees bilaterally, and lateral rotation to 25 degrees bilaterally.  Repetitive motion did not result in additional symptoms or further loss of motion or other function.

Subsequent records from M-S.H.C. show that the Veteran received nerve block injections in May 2006.  A June 2006 work release note reflects that the Veteran was advised to remain out of work through August 3, 2006.  In August 2006, the Veteran reported general improvement in his back symptoms and expressed that he felt capable of being discharged from treatment.  Demonstrated thoracolumbar spine motion was described as being "adequate" although specific ranges of motion are not reported in the record.  No pain was present during palpation of the spine.  Also, a neurological examination was normal.

The Veteran did not receive further treatment for his back until May 2008, at which time he was admitted to S.C.C. with complaints of worsening low back pain that was being worsened by prolonged periods of sitting, heavy lifting, and running.  Subsequent chiropractic treatment notes reflect findings of mild to moderate muscle spasms and decreased thoracolumbar motion.  Again, however, specific range of motion findings are not reported.

Concurrent with the foregoing private treatment, the Veteran was evaluated for back pain during VA treatment in November 2008.  An examination at that time revealed muscle tightness and tenderness during palpation over the lumbar paraspinal muscles.  Demonstrated thoracolumbar motion included forward flexion to 30 degrees.  A lumbar spine MRI conducted in April 2009 showed disc bulges at L2-3, L3-4, L4-5, and L5-S1 with moderate foraminal narrowing at L4-5 that abutted against the nerve root.  An annular tear was also seen at the L4-5 level.  Facet arthropathy and foraminal narrowing was also present at L5-S1.  The disc bulge at L5-S1 abutted the exiting right nerve root.

During a June 2009 VA examination, the Veteran reported constant and daily back pain that was radiating into his lower extremities.  He also reported accompanying symptoms of stiffness, weakness, and spasms.  He also reported the occurrence of weekly flare-ups that were caused by lifting and bending and that lasted for periods of hours.  He reported also that he had four or five incapacitating episodes over the previous 12 months with each episode lasting up to four or five days.  The Veteran reported that he continued to medicate his symptoms with Celebrex, Robaxin, Valium, Methadone, Percocet, and Neurontin and complained of blurred vision associated with those medications.  He reported associated neurological symptoms that included numbness, paresthesias, and erectile dysfunction, but denied having any problems associated with weight bearing such as leg or foot weakness, falls, or unsteadiness.  In terms of general functioning, he stated that he was unable to walk more than a few yards and that he required the use of a back brace and a cane for assistance.  In terms of occupation, the Veteran reported that he was employed as a service desk supervisor.  He reported that he had lost approximately six weeks from work over the previous 12 months due to both back problems and migraines.  

On examination, the examiner noted that the Veteran's posture and head position were normal.  The spine was symmetric in appearance.  Observed gait was normal.  No evidence of any abnormal spine curvature, spine ankylosis, or muscle spasms or guarding was seen. Tenderness was present with palpation.  Demonstrated thoracolumbar motion included flexion to 50 degrees; extension to 10 degrees; lateral flexion to 15 degrees bilaterally; right lateral rotation to 20 degrees; and, left lateral rotation to 10 degrees.  Repetitive motion was productive of additional pain; increased symptoms, however, were not productive of additional loss of motion or other function.  A neurological examination was normal despite the Veteran's neurological complaints.  X-rays of the spine revealed mild degenerative changes at L4-5.  In terms of function, the examiner opined that the Veteran's back disorder caused moderate impairment of shopping and recreation; severe impairment of chores; and, prevented exercise and sports.  The examiner opined also that, based on reported history, the Veteran's back problems caused increase absenteeism from work and therefore had a significant effect on his occupational functioning.

An October 2009 statement from the Veteran's supervisor states that the Veteran had used six weeks and two days of leave over the past year.  He states also that the Veteran's medications appeared to affect his ability to focus and affected his work quality.  During his Decision Review Officer hearing that month, the Veteran testified that his back pain flared up to a 10 out of 10 in severity three or four times a week, and, that his pain symptoms were radiating into his lower extremities.  He testified that he was working as a service desk supervisor and that his medications were causing him difficulty at work.  In terms of function, he testified that he was able to walk up to one block and that he was required to stand once an hour.

A January 2011 statement from the Veteran's spouse states that the Veteran's back condition was deteriorating and that he required assistance with bathing, using the bathroom, performing household chores, raising and caring for their daughters, running errands, and transportation to work and medical treatment due to inability to drive and side effects from medications.  A statement also received that month from the Veteran's supervisor reports that the Veteran had used seven weeks and one day of leave over the past year due to a combination of his back disability and migraines.  Overall, the Veteran's supervisor described that the Veteran's back pain appeared to be sporadic and caused him to be out of work for multiple days at a time.  He stated that side effects from the Veteran's medications continued to affect the Veteran's quality of work.  In a statement also received in January 2011 from the Veteran, the Veteran reported that he was using a combination of muscle relaxants, anti-inflammatory medications, and pain medications that included:  Methocarbamol, Valium, Neurontin, Diclofenac, Lortab, and Methadone.  He stated that the combination of medications affect his level of alertness, ability to be coherent, and general functioning.  He reported ongoing symptoms of pain, locking and spasms in his back that affected his ability to walk, use the bathroom, perform chores, and play with his children.

During VA treatment in March 2011, the Veteran reported that he was having ongoing and constant low back pain.  During the physical examination, the Veteran was able to produce thoracolumbar spine motion that included flexion to 80 degrees.

Work release notes from S.C.C. reflect that the Veteran was advised to remain out of work from August through November of 2012.  A November 2012 VA treatment record reflects that the Veteran was issued a motorized scooter for ambulating due to back pain.

Concurrent with the foregoing treatment, the Veteran underwent a new VA spine examination in May 2012.  At that time, he reported ongoing pain in his mid-back and new onset of right-sided back pain.  He asserted that his back condition rendered him incapable of employment due to pain symptoms and decreased concentration and somnolence caused by his medications.

During the examination, the Veteran was able to produce thoracolumbar spine motion that included flexion to 48 degrees, with pain beginning at 45 degrees; extension to 8 degrees, with pain beginning at 5 degrees; lateral flexion to 16 degrees bilaterally, with pain reported at the ends of motion; right rotation to 9 degrees, with pain reported at the end of motion; and, left rotation to 9 degrees, also with pain reported at the end of motion.  An MRI study revealed asymmetrical disc protrusion at L4-5, hypertrophy of the right facet joint, and possible impingement of the right L4 and left L5 nerve roots.  No change was observed in the L5-S1 disc protrusion and right L5 neural foramen.  The examiner diagnosed degenerative disc disease and IVDS.

During his November 2012 video conference hearing, the Veteran testified that he continued to work as an information technology supervisor.  He testified, however, that he has taken seven to eight weeks of leave from work due to his back disability.  He reported ongoing pain symptoms that prevented him from being able to sit for long periods of time and that he had difficulty walking, running, and playing with his children.  He reported that he was still receiving treatment for his back and that he had been prescribed seven or eight weeks of bedrest over the past 12 months.

A statement received from the Veteran's supervisor in December 2012 states that the Veteran had used 157.5 hours of annual leave and 110.25 hours of sick leave due to a combination of his back pain and migraines.

A December 2012 letter from attending physicians at S.C.C. states that the Veteran was being treated once or twice per week and that he was essentially being issued constant work excuses due to pain, immobility, ankylosis, and side effects from medications.  According to the letter, the Veteran was unable to bend (flex) more than 30 degrees.  The letter states also that the Veteran was being advised to remain on bed rest.

The Veteran underwent another VA examination in March 2014.  At that time, he reported that his back pain had worsened since the previous VA examination.  He reported also that he had flare-ups in the mornings and that he required the assistance of a wheelchair, brace, cane, and walker for ambulating.

The examiner noted tenderness during light palpation of the lumbar spine region.  Spasms and guarding were also observed.  Contrary to previous private treatment findings, the examiner noted that there was no ankylosis.  Demonstrated thoracolumbar motion included flexion to 40 degrees, with pain being reported throughout motion; extension to 5 degrees, with pain reported throughout motion; right lateral flexion to 12 degrees, with pain reported at the end of motion; left lateral flexion to 10 degrees, with pain reported throughout motion; right lateral rotation in excess of 30 degrees; and, left lateral rotation to 22 degrees, with pain reported throughout motion.  Repetitive motion was productive of pain but did not result in further loss of motion or other loss of function.  A neurological examination revealed positive findings that were interpreted as showing moderate radiculopathies involving the femoral and sciatic nerve groups in both lower extremities.  Thoracolumbar spine x-rays revealed mild degenerative changes and a small osteophyte formation at the junction of the right femoral head and neck.

The examiner diagnosed degenerative disc disease.  In terms of function, the examiner opined that the Veteran's back condition likely moderately impacted his physical and sedentary labor due to flare-ups caused by prolonged periods of sitting, standing, walking, and bending.

Records obtained from the Social Security Administration include records for treatment received by the Veteran at S.C.C. from January 2014 through April 2015.  The January 2014 treatment record reflects that the Veteran was reporting ongoing back pain that was aggravated by overhead work, prolonged sitting, and prolonged standing.  The Veteran was prescribed bedrest as needed and instructed to refrain from lifting and excess walking.  Notably, demonstrated lumbar spine motion was described as being normal.  Records for subsequent treatment through December 2014 reflect similar ongoing complaints and symptoms.  During the December 2014 treatment, the Veteran reported that he remained employed at that time as an information technology supervisor.

In a July 2014 statement, the Veteran asserted that he had IVDS that was manifested by changes at multiple disc levels in his spine.  He stated that he had missed eight and a half weeks of work due to his back problems.  He reported that he was having difficulty performing activities of daily living such as toileting independently, showering, feeding himself, and driving, and, that he required the use of assistive devices such as a back brace, cane, walker, wheelchair, and electric scooter.  He reported also that he used a raised toilet seat and needed a wand multitool to assist him in cleaning himself after toileting.

An August 2014 letter from the Veteran's treating VA physician expresses that the Veteran was having ongoing difficulty with daily functioning, working, and driving and that side effects from medications rendered the Veteran unable to drive.  A February 2015 VA treatment record reflects that the Veteran was reporting that his back pain had worsened after he had exerted himself at work.  A functional assessment conducted in March 2015 revealed that the Veteran required a rollator walker for ambulating and that he was unable to ambulate more than 30 feet without resting.

In March 2015, the Veteran filed a renewed application for a TDIU.  At that time, he reported that he had not worked since February 14, 2015 due to his back disability and side effects from his medications, which were preventing him from driving, walking, functioning, thinking, and staying awake and resulted in poor attendance and performance at work.

An April 2015 MRI conducted at S.C.C. continued disc bulging and disc desiccation at L2-3 and L3-4; prominent asymmetric disc bulging at L4-5 with mild to moderate right foraminal narrowing that was slightly crowding the L4 nerve root; and broad-based moderate left paracentral and central disc protrusion at L5-S1 with mild foraminal narrowing that crowds the L5 nerve root.

Records obtained from the United States Department of Labor indicates that the Veteran filed a March 2015 workers compensation claim for low back injuries sustained at work in February 2015.  That claim was apparently denied.

Employment information obtained in September 2015 from the Veteran's supervisor states that the Veteran last worked on February 28, 2015 as an information technology supervisor and that he had missed 682.5 hours of work over the previous 12 month period.  Noted work accommodations included the availability of telework, FMLA leave, leave donations, and providing reasonable accommodations which were not specified.

Overall, the evidence shows that the Veteran's back disability has been manifested by IVDS.  Private treatment records indicate that bedrest has been prescribed sporadically as part of his ongoing treatment; however, it is unclear from the record as to whether the prescribed bedrest has ever totaled more than four weeks per 12 month period at any time during the appeal period.  In that regard, the January 2006 VA examiner noted that the Veteran was apparently prescribed bedrest following his January 2006 motor vehicle accident.  The records for treatment contemporaneous to that period do not, however, specify the extent or duration of any prescribed bed rest.

During the December 2009 VA examination, the Veteran self-reported that he had four or five incapacitating episodes, each lasting approximately four to five days, over the preceding 12 months period.  Again, the treatment records contemporaneous with the Veteran's statement do not indicate any prescribed bed rest, much less, the extent or duration of any prescribed bed rest.  Even accepting the Veteran's statement during the December 2009 VA examination on its face, the Board notes that the reported periods of incapacitation (which may or may not include physician prescribed bedrest) encompass a period of less than four weeks, which does not meet the criteria for a disability rating higher than 20 percent under the IVDS Formula.

During the November 2012 video conference hearing, the Veteran testified that he had seven to eight weeks of bedrest over the preceding 12 month period.  Contrary to the Veteran's testimony, however, there is no indication in the treatment records from 2011 through 2012 that the Veteran was prescribed bedrest, nor do the records indicate the extent or duration of any prescribed bedrest.  Notably, a December 2012 letter from Skelton Chiropractic Clinic reports that the Veteran had been prescribed to remain on bedrest.  To the extent that the letter indicates that the Veteran was prescribed bed rest at that time, there is no indication in the records as to how long or how often the Veteran was being advised to be on bedrest.

Subject to all of the above, the Board notes that the record reflects that the Veteran maintained constant employment through the appeal period from 2006 through 2015.  Although employment information from the Veteran's employer and statements from his supervisor indicate that the Veteran was required to take frequent leave due to a combination of his back problems and unrelated migraine headaches, the fact that the Veteran was able to maintain his employment and was largely able to report to work over that period is inconsistent with any assertion that the Veteran was on constant, or even frequent, physician-prescribed bedrest.  Notably, to the extent that the employment information in the record indicates that the Veteran was caused to miss periods of work, it is unclear from the information in the record how much leave was attributable to the Veteran's back disability, and how much was attributable to his unrelated migraines.

Based on the foregoing, the Board concludes that the evidence does not show that the Veteran was prescribed more than four weeks of bed rest per 12 month period at any time over the course of the appeal period.  Under the circumstances, the Board finds that the Veteran's incapacitating episodes, characterized by physician prescribed bedrest and treatment, did not encompass more than four weeks per 12 month period.  As such, the criteria for a disability rating higher than 20 percent for the Veteran's back disability are not met under DC 5243.

Also, the evidence in the record shows that the Veteran's back disability has been manifested largely by pain, muscle spasms, and decreased thoracolumbar motion.  Still, repeated thoracolumbar spine motion tests conducted over the course of the appeal period showed that the Veteran was able to produce thoracolumbar flexion to no less than 30 degrees, as reported during the December 2012 letter from attending physicians at Skelton Chiropractic Center.  Although the extent of motion reported in the letter are borderline with the criteria contemplated under the Spine Formula for a 40 percent disability rating, the Board notes that subsequent range of motion tests conducted during the March 2014 VA examination revealed flexion to 40 degrees.  Similarly, the records shows that repeated spine examinations conducted over the course of the appeal period revealed no ankylosis in the Veteran's spine, and indeed, the March 2014 VA examiner noted expressly in the report that there was no evidence of ankylosis.  Indeed, the extent of thoracolumbar motion shown by the Veteran throughout the course of the appeal would appear to be inconsistent with ankylosis.  Given the foregoing, the criteria for a disability rating higher than 20 percent are not met under the Spine Formula.

Although the Board is cognizant of the Veteran's pain symptoms during motion and use of the spine, the disability picture shown in the evidence is not consistent with the degree of loss of motion contemplated for a higher disability rating under the General Formula, or, with ankylosis given the extent of thoracolumbar spine motion shown by the Veteran.  See DeLuca, 8 Vet. App. at 204 -07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5235-42 (2016).

Overall, the evidence does not support the assignment of a disability rating higher than 20 percent for the Veteran's lumbar spine degenerative disc disease.   To that extent, this appeal is denied.


ORDER

An increased disability rating, on a schedular basis, for lumbar spine degenerative disc disease rated currently as 20 percent disabling is denied.


REMAND

38 C.F.R. § 3.321 (b)(1) provides for consideration of the assignment of an extra-schedular disability rating in instances where the evidence presents an exceptional case that renders inadequate the available schedular rating criteria.  In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims established a three-step inquiry for determining whether an extra-schedular rating under 38 C.F.R. § 3.321 is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, in order to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

VA examinations conducted in May 2012 and March 2014 reflect degenerative disc disease diagnoses.  Repeated radiological studies of the Veteran's spine revealed numerous objective findings.  Most recently, a December 2014 MRI revealed minimal disc bulge and disc desiccation at L2-3; mild disc bulge and loss of disc height with disc desiccation at L3-4; prominent asymmetric disc bulge at L4-5 with mild to moderate right foraminal narrowing that slightly crowded the L4 nerve root; and, a broad-based moderate left paracentral and central disc protrusion at L5-S1 with mild foraminal narrowing that crowds the right L5 nerve root.

Information contained in the treatment records, the Veteran's social security records, and March 2015 TDIU application shows that the Veteran was able to maintain employment through February 2015.  Still, information contained in the record concerning the Veteran's functional capacity indicates that the Veteran's back disability and side effects associated with his medications caused a degree of occupational impairment.  Private treatment records from Multi-Specialty Health Care show that the Veteran was advised to remain out of work continuously from March 2006 through August 2006 and remain on bed rest.  During an April 2006 VA examination, the Veteran reported that he was unable to sit for long periods of time and that he had lost a significant amount of time from work.  During a June 2009 VA examination, the Veteran reported that he was unable to walk more than a few yards at a time and that he required a back brace and a cane for assistance.  He added that he had lost approximately six weeks of work over the preceding 12 month period.  A February 2011 letter from Skelton Chiropractic Clinic expresses that the Veteran's condition was worsening and expected to deteriorate over time.  The letter states also that the Veteran was being advised to undergo lifestyle changes that included limiting his heavy lifting and prolonged sitting.  In a June 2011 letter, the Veteran's physician, Dr. Wendell Mew, states that the Veteran's mediations caused him to be sleepy and affected his ability to drive.  Records from Skelton Chiropractic Center show that the Veteran was being advised to remain out of work from August through November of 2012.  VA treatment records dated November 2012 show that the Veteran was given a motorized scooter to help him ambulate.  In a July 2014 statement, the Veteran reported that he continued to require the use of various assistive devices to help him ambulate and that he required assistive devised to help him with daily activities such as toileting, showering, and grooming.  A March 2015 VA treatment record notes that the Veteran was ambulate without rest up to 30 feet even with the assistance of a rollator walker.

Concurrent with the foregoing evidence contained in the treatment records, statements received from the Veteran's supervisor express that the Veteran was frequently taking leave due in part to his back problems, and, that side effects from his medications were affecting his concentration, focus, and general work performance.  Indeed, the treatment records indicate that the Veteran has been treated with a combination of medications that have, at various times, included:  Percocet, Vicodin, Valium, Robaxin, Tramadol, Celebrex, Methocarbamol, Valium, Neurontin, Diclofenac, Lortab, and Methadone.  Employment information obtained in September 2015 reflects that the Veteran had lost 682.5 hours of work over the final 12 month period of his employment, which ended in February 2015.

Overall, based on the evidence regarding the Veterna's level of functional loss and occupational impairment, the Board finds that this matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim of entitlement to an increased disability rating for lumbar spine degenerative disc disease, rated currently as 20 percent disabling, for extra-schedular consideration under the provisions of 38 C.F.R. § 3.321 (b)(1).  A copy of the referral, and any reply, to include the Director's decision, should be associated with the claim file.

2.  After completion of the above development, the issue on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


